Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	 Claims 1, 3, 5, 7-11 and 13-23 are pending.

Response to Arguments
Applicant’s arguments, filed on 11/30/2021, have been fully considered but they are not persuasive. The applicant asserts that the combination of Bevilacqua-Linn, Ranganathan and Drope does not teach or suggest: “downloading, by the access point device, at least a portion of the currently-playing content OR the scheduled content that is being actively downloaded by the wireless device from a content provider offline via the local area network based on the current playback position of the currently-playing content”.  Examiner respectfully disagrees.

The combination of Bevilacqua-Linn, Ranganathan and Drope, specifically, Bevilacqua-Linn discloses, as illustrated in Fig. 3, a user device, such as a client device, may make a request for content to a computing device such as a download server or other type of content delivery device, over a network. Based on information provided in the request for content, the client delivery device may modify the content to be sent to the user device so that the content contains the appropriate video profile associated with the user device, to thereby enable the user device to process the downloaded content and display the content in an appropriate manner for the user device. The client delivery device may fetch a manifest associated with the content, including data correspond to an ordered set of fragments that are obtained by the application server 107 See Bevilacqua-Linn; par. [35]-[37] and Fig. 3)

Bevilacqua-Linn, further discloses that chunked data transfer of content from a content delivery device to a user device specifies the currently played content, and may be performed to achieve playback of content (e.g., online high speed streaming) from a previous point in time as compared to a current point in time. A time-shift buffer may be provided at the user device to retrieve the chunks of data to allow play back of a movie, sporting event, or other content at a point in time prior to when the content is currently being played by a media player of the user device. [If a media player of the user device is currently playing video obtained from chunk #15 and a user desires to rewind back to see video from chunk #3 onward, the time-shift buffer obtains chunks #3 to #15 from the internal storage of the user device and converts the chunks into fragments, for playback of the content by a media player of the user device starting at an earlier point in time]. (See Bevilacqua-Linn; par. [72]-[75] and Fig. 3)

[Please take in consideration that claim language in claims 1, 10 and 16 uses the terms “OR”; so it is either : “downloading, by the access point device, at least a portion of the currently-playing content” or “downloading, by the access point device, or the scheduled content that is being actively downloaded by the wireless device” The examiner has cited the “downloading, by the access point device, at least a portion of the currently-playing content” option in the rejection,  and did not cite the “downloading, by the access point device, or the scheduled content that is being actively downloaded by the wireless device” option. Citing one option of the claim language is enough to provide a rejection of the claim]

On the other hand, Drope discloses, as discloses in Fig. 13, a system 100 receives a request to transfer protected content from one system device to another system device. The request instructs the system to move protected content from a multimedia server to a remote multimedia server, so that the remote multimedia server can later be detached from the system and used to view the protected content while traveling. [Therefore, the content is stored on a storage device instead of downloading the content to the TV tuner device lively, and then the content is played from the storage device, so the playing of the content is switched from live streaming to playing the stored content] (See Drope; par. [65]-[66], [89] and Fig. 13)

The applicant further asserts that the combination of Bevilacqua-Linn, Ranganathan and Drope does not teach or suggest: “determining an approximate playback position of the currently-playing content or the scheduled content at a time when the wireless device is expected to connect to the local area network based on the current playback position of the currently-playing content or the order of the scheduled content included in the message and the estimated time of arrival of the wireless device at the local network.”.  Examiner respectfully disagrees.
The combination of Bevilacqua-Linn, Ranganathan and Drope, specifically, Bevilacqua-Linn discloses  a loss-of-network-connection notification that comprises information identifying the total number of bytes properly received by the client prior to the loss of network connection, and the download server may access information stored in the download server database to determine which chunk of the plurality of chunks sent to the client corresponds to the byte Therefore, the playback position is determined based on the received chunks of content and based on the timing, on which the loss of network connection occurred] (See Bevilacqua-Linn; par. [65] and Fig. 8)

On the other hand, Ranganathan discloses a mobile wireless device is traveling within one particular base station service area when multiple mobile wireless device time-location entries associated with the movement of the mobile wireless device are obtained. Knowing this information, and the geographic locations of the system's base stations and their associated service area boundaries, and the multi-mobile streaming information network cache memories associated with each of such base stations, the system determines which future base stations, or base station service areas, or associated multi-mobile streaming information network cache memories, are likely to be intersected by the path of the mobile wireless device, as well as when the mobile wireless device will enter or arrive at such base station service areas and when the mobile wireless device will exit or depart, and the duration of time of the mobile wireless device at that base station service area. Determining the predicted estimated time of arrival and an estimated departure time of a mobile wireless device to and from a particular base station service area, a corresponding segment of streaming information is preemptively sent to the multi-mobile streaming information network cache memory of the predicted base station, in addition, an estimated time of arrival is also sent to the same base station and multi-mobile streaming information network cache memory. [Therefore, the streaming information, including the playback position, is determined based on the predicted base station and on the estimated time of arrival is also sent to the same base station] (See Ranganathan; par. [23]-[24], [26]-[27])

Finally, with regards to the applicant’s arguments regarding claims 21-23, the examiner asserts that Ranganathan, as illustrated in Fig. 2, teaches a wireless information communication system 200 that provides streaming information having a WLAN portion 202 and WWAN portion 204. The streaming information is associated with each base station 210A, 210B, 210C, 210D and 210E [Networks] and provides information about the status of connectivity between the wireless device and any of these BSs according to the location of the wireless device [Wi-Fi  is suggested by Ranaganathan as a type of network that the wireless device may connect to].  (See Ranganathan; par. [33]-[35] and Fig. 2)

Therefore, and for the reasons set above, the combination of Bevilacqua-Linn, Ranganathan and Drope teaches the claimed invention.  The rejection of claims 1, 3, 5, 7-11 and 13-23 is sustained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3, 7, 10-11, 16-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua-Linn et al. (US. Publication No. 2018/0063213 A1) in view of Ranganathan. (US. Publication No. 2004/0192342 A1) and further in view of Drope (US. Publication No. 2011/0113122 A1).
Regarding claim 1, Bevilacqua-Linn discloses a method for utilizing a local area network (See Fig. 1; External network 109; Par. [48] of Bevilacqua-Linn for a reference to the external network may be a LAN) to manage video playback on a wireless device (See Fig. 1; 114, 115 and 116 examples of wireless devices) associated with the local area network (See abstract, Par. [6], [48] and Fig. 1 of Bevilacqua-Linn for a reference to the content received by the user device over the network connection to be played back later when the device is offline), the method comprising:
receiving, at an access point device associated with the local area network (See Par. [22], [48] of Bevilacqua-Linn for a reference to the network 100 may be a cellular broadband network communicating with multiple communications access points, such as a wireless communications tower 130 associated with LAN 109), a message from the wireless device that includes information about content associated with the wireless device (See Par. [35] and Fig. 3; 310 of Bevilacqua-Linn for a reference to a user device sends a request for content to a download or content server [Fig. 1; 107] over a network [e.g. LAN; see Par. [48]]. The request comprises a request for a desired video for playback by the associated user device while it is offline) and a request for the access point device to download the content on behalf of the wireless device (See Par. [35]-[37] and Fig. 1& 3 of Bevilacqua-Linn for a reference to the request received by the download server comprises fetching/downloading the desired content by the user device from the content server [Fig. 1; 106])  by connecting to a content provider associated with the content (See Par. [25], [34], [41] and Fig. 1 of Bevilacqua-Linn for a reference to the local office 103 includes a content server 106 [Content Provider] and an application server 107. The application server 107 fetches the content associated with the user device from the content server 106, through network 109 or cable link 101, which provide connectivity between the content provider and the premises 102a), the information about the content includes a current playback position of a currently-playing content or an order of scheduled content [The portion of the currently-playing alternative is cited] that is being actively downloaded by the wireless device (See Par. [73]-[75] and Fig. 3 of Bevilacqua-Linn for a reference to the downloading position is specified based on the position where the network connection has failed [Therefore, the current playback position is transmitted to the access point]) via a mobile network connection [Via a mobile network connection alternative is cited] or a first wireless frequency band of the local area network having available bandwidth, signal strength, or playback quality below a threshold (See Par. [76]-[78] and Fig. 1 of Bevilacqua-Linn for a reference to user wireless device, on which the content is played, is connected to a network 109, which is a wired or wireless cellular network),
downloading, by the access point device (See Fig. 1; Access point 130), at least a portion of the currently-playing content or the scheduled content that is being actively downloaded by the wireless device [The portion of the currently-playing alternative is cited] from a content provider offline via the local area network (See Par. [35]-[37], [42] and Fig. 3 of Bevilacqua-Linn for a reference to the content delivery device [Fig. 1; 107] downloads chunks of the desired video, by the user device, as fragments from the content server-based on the user request- to be, later delivered to the user via the network connection when the user device is offline) based on the current playback position of the currently-playing content or the order of the scheduled content (See Par. [8], [73] and Fig. 3 of Bevilacqua-Linn for a reference to the downloaded chunks of the content resume from the position where the network connection has failed [Therefore, the downloaded chunk is one following the last chunk downloaded before the disconnection (Which is the current playback position)]);
storing the portion of the currently-playing content or the scheduled content that is downloaded by the access point device offline [The portion of the currently-playing alternative is cited] on a storage device (See Par. [52], [74] and Fig. 3 of Bevilacqua-Linn for a reference to the content delivery device forms a zip archive file comprising the chunks of data that make up the streams (content requested by the user device), stored on an external storage device. It comprises information about the order of fragments playback) connected to the local area network (See Par. [74] of Bevilacqua-Linn for a reference to the zip archive file obtained by the user device may be stored in the Cloud [connected to the LAN], or in some storage external to the user device); 
providing the wireless device access to the  stored portion of the currently-playing content or the scheduled content  [The portion of the currently-playing alternative is cited] (See Par. [52], [71]-[72] of Bevilacqua-Linn for a reference to the user device accesses the currently played content by unzipping the zip archive file and playing stored fragments) by communicating, to the wireless device, a location of the storage device connected to the local area network (See Par. [74] of Bevilacqua-Linn for a reference to the zip archive file may be obtained [accessed] by the user device using a web server application by inputting the uniform resource locator (URL) corresponding to where the zip archive file is stored [Location] in the Cloud [the location of the external storage])
Bevilacqua-Linn does not explicitly disclose wherein the local area network is identified from a set of possible networks by the wireless device as associated with a network the wireless device is headed to; detecting when the wireless device is connected to the local area network; and providing instructions for causing the wireless device to transition from actively downloading 
However, Ranganathan discloses wherein the local area network is identified from a set of possible networks by the wireless device as associated with a network the wireless device is headed to (See Par. [21], [39] of Ranganathan for a reference to identifying a particular base station (Network) of a plurality of BSs, to which the mobile communication device is associated, and supporting communication between the the communication device and the BS (Network)); detecting when the wireless device is connected to the local area network (See Par. [24] of Ranganathan for a reference to system determines, based on collected time-location information of a user device, when the mobile wireless device will enter or arrive at such base station service areas and when the BS will be accessible by the wireless mobile device [Connected to the network]).
Ranganathan; Par. [47])

The combination of Bevilacqua-Linn and Ranganathan does not explicitly disclose providing instructions for causing the wireless device to transition from actively downloading 

However, Drope discloses providing instructions for causing the wireless device to transition from actively downloading The portion of the currently-playing alternative is cited] via the mobile network connection (See par. [21], [89] and Fig. 13 of Drope for a reference to content transfer is via a wireless mobile network) or the first wireless frequency band of the local area network to playing the stored portion of the currently-playing content or the scheduled content on the wireless device from the storage device (See par. [50]-[51],  [65]-[66] and Fig. 4A of Drope for a reference to instructing the system to transfer the presentation of the content to the multimedia storage server 102, on which the content is stored instead of downloading the content to the TV tuner device lively) via a wired connection or a second wireless frequency band of the local area network [The wired connection alternative is cited] having available bandwidth, signal strength, or playback quality above the threshold, when the wireless device is detected to be connected to the local area network by the access point device (See par. [21], [89] and Fig. 13 of Drope for a reference to that the presentation and access of the content from the multimedia storage server 102 is performed via wired protocols such as Ethernet).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Drope, Ranganathan and Bevilacqua-Linn. The motivation of combination would be improving the quality of the streaming content, by accessing the content from a connected storage device during the content download. (Drope; Par. [22]).
	
	


Regarding claim 3, Bevilacqua-Linn discloses determining an approximate playback position of the currently-playing content or the scheduled content at a time when the wireless device is expected to connect to the local area network [The portion of the currently-playing alternative is cited] based on the current playback position of the currently-playing content or the order of the scheduled content included in the message (See Par. [65] and Fig. 8 of Bevilacqua-Linn for a reference to that when the network connection is lost between the user and the download server, a notification is sent to the download server, including the total number of bytes properly received by the user and the position where connection is lost. [The chunk (position) where connection is lost is the approximate playback position when connection is re-established]),
downloading the portion of the currently-playing content or the scheduled content [The portion of the currently-playing alternative is cited] starting from the approximate playback position (See Par. [65], [73]-[74] of Bevilacqua-Linn for a reference to that when the network connection is reestablished [User device is connected to the network], the download server resumes the data transfer at the beginning of the one chunk [position] where the loss of network connection occurred).
Bevilacqua-Linn does not explicitly disclose the message further includes information about a location of the wireless device; calculating an estimated time of arrival of the wireless device at the local area network based on the location of the wireless device included in the message and a location of the access point device; determining an approximate playback position based on the estimated time of arrival of the wireless device at the local network.
However, Ranganathan discloses the message further includes information about a location of the wireless device (See Par. [24]-[26] of Ranganathan for a reference to streaming information collected by the access point comprises a time-location entries of the wireless device to determine its location within the access point).
calculating an estimated time of arrival of the wireless device at the local area network based on the location of the wireless device included in the message and a location of the access point device (See Par. [26]- [27] of Ranganathan for a reference to that based on the time-location information collected, the predicted estimated time of arrival and an estimated departure time of a mobile wireless device to and from a particular base station service area is determined), determining an approximate playback position based on the estimated time of arrival of the wireless device at the local network (See Par. [23]-[24], [26]- [27] of Ranganathan for a reference to the streaming information, including the playback position, is determined based on the predicted base station and on the estimated time of arrival is also sent to the same base station).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ranganathan and Bevilacqua-Linn. The motivation of combination would be improving the user's experience by increasing the smoothness of the delivery of streaming information to a mobile wireless device when determining when the BS is accessible by the mobile device. (Ranganathan; Par. [47])

Regarding claim 7, the combination of Bevilacqua-Linn, Ranganathan and Drope, specifically Bevilacqua-Linn discloses wherein further includes information about the scheduled content that is included on a wish list for the wireless device (See Par. [38] of Bevilacqua-Linn for a reference to a playlist may be created from the manifest by a media player application on the user device, which includes information about the fragments in the proper order for play back of a song or a video).

Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including an access point device (See Fig. 8; 810 Download Server) comprising: a computer-readable storage medium storing instructions (See Par. [32] and Fig. 2 of Bevilacqua-Linn  for a reference to Software instructions may be read into ROM 202, RAM 203, Removable Media 204, or Hard Drive 205 from another computer-readable medium via information received by processor 201 from Network I/O 210)See Fig. 2; Processor 201).

Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

Regarding claim 16, Bevilacqua-Linn discloses a system to manage video playback (See abstract, Par. [6], [48] and Fig. 1 of Bevilacqua-Linn for a reference to the content received by the user device over the network connection to be played back later when the device is offline) on a wireless device (See Fig. 1; 114, 115 and 116 examples of wireless devices) associated with the local area network (See abstract, Par. [6], [48] and Fig. 1 of Bevilacqua-Linn for a reference to the content received by the user device over the network connection to be played back later when the device is offline), the system comprising:
a mobile agent of the wireless device associated with the local area network (See Fig. 8; 805 Client) configured to:
prepare a message including information about content associated with the wireless device (See Par. [35] and Fig. 3; 310 of Bevilacqua-Linn for a reference to a user device sends a request for content to a download or content server [Fig. 1; 107] over a network [e.g. LAN; see Par. [48]]. The request comprises a request for a desired video for playback by the associated user device while it is offline), and a request for the access point device (See Fig. 8; 810 Download Server) to download the content on behalf of the wireless device (See Par. [35]-[37] and Fig. 1& 3 of Bevilacqua-Linn for a reference to the request received by the download server comprises fetching/downloading the desired content by the user device from the content server [Fig. 1; 106]) by connecting to a content provider associated with the content (See Par. [25], [34], [41] and Fig. 1 of Bevilacqua-Linn for a reference to the local office 103 includes a content server 106 [Content Provider] and an application server 107. The application server 107 fetches the content associated with the user device from the content server 106, through network 109 or cable link 101, which provide connectivity between the content provider and the premises 102a); the information about the content includes a current playback position of a currently-playing content or an order of scheduled content [The portion of the currently-playing alternative is cited] that is being actively downloaded by the wireless device (See Par. [73]-[75] and Fig. 3 of Bevilacqua-Linn for a reference to the downloading position is specified based on the position where the network connection has failed [Therefore, the current playback position is transmitted to the access point]) via a mobile network connection [Via a mobile network connection alternative is cited] or a first wireless frequency band of the local area network having available bandwidth, signal strength, or playback quality below a threshold (See Par. [76]-[78] and Fig. 1 of Bevilacqua-Linn for a reference to user wireless device, on which the content is played, is connected to a network 109, which is a wired or wireless cellular network); and send the message to an access point device associated with the local area network (See Par. [22], [48] of Bevilacqua-Linn for a reference to the network 100 may be a cellular broadband network communicating with multiple communications access points, such as a wireless communications tower 130 associated with LAN 109); and
a router agent of the access point device associated with the local area network (See Fig. 8; 810 Download Server) configured to: receive the message from the wireless device (See Par. [22], [48] of Bevilacqua-Linn for a reference to the network 100 may be a cellular broadband network communicating with multiple communications access points, such as a wireless communications tower 130 associated with LAN 109);
download, by the access point device (See Fig. 1; Access point 130), at least a portion of the currently-playing content or the scheduled content that is being actively downloaded by the wireless device [The portion of the currently-playing alternative is cited] from a content provider offline via the local area network (See Par. [35]-[37], [42] and Fig. 3 of Bevilacqua-Linn for a reference to the content delivery device [Fig. 1; 107] downloads chunks of the desired video, by the user device, as fragments from the content server-based on the user request- to be, later delivered to the user via the network connection when the user device is offline) based on the current playback position of the currently-playing content or the order of the scheduled content (See Par. [8], [73] and Fig. 3 of Bevilacqua-Linn for a reference to the downloaded chunks of the content resume from the position where the network connection has failed [Therefore, the downloaded chunk is one following the last chunk downloaded before the disconnection (Which is the current playback position)]);
store the portion of the currently-playing content or the scheduled content that is downloaded by the access point device offline [The portion of the currently-playing alternative is cited] on a storage device (See Par. [52], [74] and Fig. 3 of Bevilacqua-Linn for a reference to the content delivery device forms a zip archive file comprising the chunks of data that make up the streams (content requested by the user device), stored on an external storage device. It comprises information about the order of fragments playback) connected to the local area network (See Par. [74] of Bevilacqua-Linn for a reference to the zip archive file obtained by the user device may be stored in the Cloud [connected to the LAN], or in some storage external to the user device); 
provide the wireless device access to the  stored portion of the currently-playing content or the scheduled content  [The portion of the currently-playing alternative is cited] (See Par. [52], [71]-[72] of Bevilacqua-Linn for a reference to the user device accesses the currently played content by unzipping the zip archive file and playing stored fragments) by communicating, to the wireless device, a location of the storage device connected to the local area network (See Par. [74] of Bevilacqua-Linn for a reference to the zip archive file may be obtained [accessed] by the user device using a web server application by inputting the uniform resource locator (URL) corresponding to where the zip archive file is stored [Location] in the Cloud [the location of the external storage])
Bevilacqua-Linn does not explicitly disclose wherein the local area network is identified from a set of possible networks by the wireless device as associated with a network the wireless device is headed to; detect when the wireless device is connected to the local area network; and provide instructions for causing the wireless device to transition from actively downloading 
However, Ranganathan discloses wherein the local area network is identified from a set of possible networks by the wireless device as associated with a network the wireless device is headed to (See Par. [21], [39] of Ranganathan for a reference to identifying a particular base station (Network) of a plurality of BSs, to which the mobile communication device is associated, and supporting communication between the communication device and the BS (Network)); detect when the wireless device is connected to the local area network (See Par. [24] of Ranganathan for a reference to system determines, based on collected time-location information of a user device, when the mobile wireless device will enter or arrive at such base station service areas and when the BS will be accessible by the wireless mobile device [Connected to the network]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ranganathan and Bevilacqua-Linn. The motivation of combination would be improving the user's experience by increasing the smoothness of the delivery of streaming information to a mobile wireless device when determining when the BS is accessible by the mobile device. (Ranganathan; Par. [47])

The combination of Bevilacqua-Linn and Ranganathan does not explicitly disclose provide instructions for causing the wireless device to transition from actively downloading 

However, Drope discloses provide instructions for causing the wireless device to transition from actively downloading The portion of the currently-playing alternative is cited] via the mobile network connection (See par. [21], [89] and Fig. 13 of Drope for a reference to content transfer is via a wireless mobile network) or the first wireless frequency band of the local area network to playing the stored portion of the currently-playing content or the scheduled content on the wireless device from the storage device (See par. [50]-[51],  [65]-[66] and Fig. 4A of Drope for a reference to instructing the system to transfer the presentation of the content to the multimedia storage server 102, on which the content is stored instead of downloading the content to the TV tuner device lively) via a wired connection or a second wireless frequency band of the local area network [The wired connection alternative is cited] having available bandwidth, signal strength, or playback quality above the threshold, when the wireless device is detected to be connected to the local area network by the access point device (See par. [21], [89] and Fig. 13 of Drope for a reference to that the presentation and access of the content from the multimedia storage server 102 is performed via wired protocols such as Ethernet).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Drope, Ranganathan and Bevilacqua-Linn. The motivation of combination would be improving the quality of the streaming content, Drope; Par. [22]).

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

Regarding claim 21, Bevilacqua-Linn does not explicitly disclose wherein: the information about the location of the wireless device further includes an indication of whether the wireless device is moving, and a direction of travel of the wireless device; and the message further includes WiFi network information, wherein the WiFi network information includes one or more of: an indication of whether the wireless device is currently connected to a WiFi network, a list of one or more WiFi networks that the wireless device has connected to, one or more locations of the one or more WiFi networks, a day and a time that a wireless connection between each of the one or more WiFi networks and the wireless device was established, terminated, or both, and statistics or analytics calculated for the one or more WiFi networks, wherein the calculated statistics or analytics include details regarding one or more of: when the wireless device connects to any of the one or more WiFi networks, how often the wireless device connects to any of the one or more WiFi networks, how long the wireless device stays connected to any of the one or more WiFi networks, how long the wireless device is connected to a mobile network before connecting to any of the one or more WiFi networks, whether the wireless device comes from another WiFi network prior to connecting to any of the one or more WiFi networks, 
However, Ranganathan discloses wherein: the information about the location of the wireless device further includes an indication of whether the wireless device is moving, and a direction of travel of the wireless device (See Par. [24]-[26] of Ranganathan for a reference to the time-location entries that are associated with the movement of the mobile wireless device are obtained. The direction of the movement is specified based on these entries, whether it is toward the access point or away from it); and the message further includes WiFi network information, wherein the WiFi network information includes one or more of: an indication of whether the wireless device is currently connected to a WiFi network (See Par. [33]-[35] of Ranganathan for a reference to a notification is received whether the user wireless device is connected to the network (Wi-Fi is a type of network that the device may connect to) [an indication of whether the wireless device is currently connected to a WiFi network alternative is cited]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ranganathan and Bevilacqua-Linn. The motivation of combination would be improving the user's experience by increasing the smoothness of the delivery of streaming information to a mobile wireless device when determining when the BS is accessible by the mobile device. (Ranganathan; Par. [47])



Regarding claim 23, the claim is interpreted and rejected for the same reasons as set forth in claim 21.

5.	Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua-Linn et al. in view of Ranganathan in view of Drope and further in view of Stevens et al. (US. Publication No. 2009/0180429 A1).
Regarding claim 5, the combination of Bevilacqua-Linn, Ranganathan and Drope does not explicitly disclose 
However, Stevens discloses The portion of the currently-playing alternative is cited] via an alternative to the first wireless frequency band (See Par. [59] and Fig. 2 of Stevens for a reference to the mobile device monitors the bandwidth requirements and send a request to look up available bandwidths that satisfy the content’s playing requirements); and 
the method further comprises: finding available bandwidth on the wired connection or the second wireless frequency band of the local area network that has bandwidth, signal strength, or playback quality above the threshold, the second wireless frequency band being [The second wireless frequency band alternative is cited] a different wireless frequency band from the first wireless frequency band (See Par. [64]-[65], [80] and Fig. 8 of Stevens for a reference to a second frequency band other than the default frequency band is found and selected, wherein signal strength of the selected second frequency bands is greater than a threshold value); and 
downloading the portion of the currently-playing content or the scheduled content [The portion of the currently-playing alternative is cited] via the available bandwidth on the wired connection or the second wireless frequency band (See Par. [15]-[17], [80] and Fig. 8 of Stevens for a reference to data (content) is transmitted over the available bandwidth and the second sub-band).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stevens, Drope, Ranganathan and Bevilacqua-Linn. The motivation of combination would be improving network efficiency, by using a second sub-band that satisfies the content’s delivery requirements. (Stevens; Par. [18]).

	Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

	Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

6.	Claims 8-9, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua-Linn et al. in view of Ranganathan in view of Drope and further in view of Winston et al. (US. Publication No. 2015/0281302 A1).
	Regarding claim 8, Bevilacqua-Linn, Ranganathan and Drope, specifically Bevilacqua-Linn discloses downloading at least a portion of the scheduled content on the wish list from the content provider offline via the local area network (See Par. [35]-[38], [42] and Fig. 3 of Bevilacqua-Linn for a reference to the content delivery device [Fig. 1; 107] downloads chunks of the desired video, by the user device, as fragments from the content server-based on the user request- to be, later delivered to the user via the network connection when the user device is offline) based on the order of the scheduled content See Par. [38] of Bevilacqua-Linn for a reference to a playlist may be created from the manifest by a media player application on the user device, which includes information about the fragments in the proper order for play back of a song or a video); 

However, Winston discloses storing the portion of the scheduled content on the wish list on the storage device connected to the local area network (See Par. [38]-[41] of Winston for a reference to user’s preference (added to the user’s account wish list) is stored on the Kiosk 104 (Storage device) as scheduled to be played, which is connected to the LAN); and
enabling playing of the portion of the scheduled content on the wish list on the wireless device from the storage device when the wireless device is connected to the local area network (See Par. [37]-[41], [43] and Fig. 3 of Winston for a reference to that when the user device 308 is connected to the charging ports 306 [This implies that the wireless device is connected to the LAN], the user is encouraged to access [Play] or download the content stored and scheduled on the kiosk 104).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winston, Drope, Ranganathan and Bevilacqua-Linn. The motivation of combination would be improving the system’s performance by facilitating bandwidth independence. Therefore, speed for downloading content to the user device is not dependent upon bandwidth for downloading the content from a remote server. (Winston; Par. [30]).

Regarding claim 9, Bevilacqua-Linn, Ranganathan and Drope, specifically Bevilacqua-Linn discloses downloading at least a portion of the scheduled content on the wish list from the content provider offline via the local area network (See Par. [35]-[38], [42] and Fig. 3 of Bevilacqua-Linn for a reference to the content delivery device [Fig. 1; 107] downloads chunks of the desired video, by the user device, as fragments from the content server-based on the user request- to be, later delivered to the user via the network connection when the user device is offline) based on the order of the scheduled content See Par. [38] of Bevilacqua-Linn for a reference to a playlist may be created from the manifest by a media player application on the user device, which includes information about the fragments in the proper order for play back of a song or a video); 
The combination of Bevilacqua-Linn, Ranganathan and Drope does not explicitly disclose storing the portion of the scheduled content on the wish list on the storage device connected to the local area network; enabling copying of the portion of the scheduled content on the wish list on the wireless device from the storage device when the wireless device is connected to the local area network.
However, Winston discloses storing the portion of the scheduled content on the wish list on the storage device connected to the local area network (See Par. [38]- [41] of Winston for a reference to user’s preference (added to the user’s account wish list) is stored on the Kiosk 104 (Storage device) as scheduled to be played, which is connected to the LAN); and
enabling copying of the portion of the scheduled content on the wish list fromSee Par. [37]-[41], [54] of Winston for a reference to that if it is determined that the kiosk 104 (storage) stores the content on the user’s wish list, and that the user device is in a vicinity of the kiosk, a notification is sent to the user that content is available and scheduled for downloading a copy on the user’s device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winston, Drope, Ranganathan and Bevilacqua-Linn. The motivation of combination would be improving the system’s performance by facilitating bandwidth independence. Therefore, speed for downloading content to the user device is not dependent upon bandwidth for downloading the content from a remote server. (Winston; Par. [30]).

Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 8.

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 9.

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 8.

Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 9.


Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lin (US. Pub. No. 2018/0293322 A1) discloses a method and a system for sending webpage content of browser bookmark uniform resource locator (URL). 
Ogura et al. (US. Pub. No. 2018/0270319 A1) discloses a method for delivering a reservation request of content from a first terminal in a coverage area of the network device.
Cohan (US. Pub. No. 2016/0381181 A1) discloses a method for data security, back-up, logging, monitoring and control for mobile communication devices.

8.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413